Case 0:20-cv-60592-RKA Document 7 Entered on FLSD Docket 06/08/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60592-CIV-ALTMAN/Hunt

 MICHAEL SINGLETON,

        Plaintiff,
 v.

 THE MOVING EXPERT, INC.
 and MITCHELL KARVIN,

       Defendants.
 _______________________________/

                                   ORDER TO SHOW CAUSE

        Federal Rule of Civil Procedure 4(m) requires the Plaintiff to serve the summons and

 complaint on each defendant within 90 days after the filing of the complaint. See FED. R. CIV. P.

 4(m). The Plaintiff filed this action on March 19, 2020 [ECF No. 1]. As of this writing, however,

 the Plaintiff has not perfected service on the Defendants.

        Accordingly, the Court hereby

        ORDERS that the Plaintiff shall perfect service on the Defendants and file proof of service

 on the docket no later than June 17, 2020. Failure to serve the Defendants by that date will result

 in dismissal without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 8th day of June 2020.



                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
